Citation Nr: 1138703	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Margaret Ann Matthews, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).  

The Veteran provided testimony at an August 2011 hearing before the undersigned VLJ and a transcript of the proceeding has been associated with the claims folder.  

Since the issuance of the July 2010 Statement of the Case, the Board has received multiple submissions from the Veteran, to include a medical and lay statements; however, in an August 2011 waived RO consideration of this evidence.  As such, this evidence will be considered by the Board in the adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, status-post total left knee replacement had its onset in-service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for status-post total left knee replacement have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for status-post total left knee replacement.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for left knee disability.  He maintains that he injured his left knee in service and that relevant symptoms persisted since service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The record confirms that the Veteran has had a total left knee replacement.  Additionally, the National Personnel Records Center (NPRC) has informed VA that his service records are "fire related."  See "Formal Finding on the Unavailability of Service Records," Memorandum, Sept. 29, 2008.  

Photocopies of portions of the July 1955 U.S. Army Airborne Graduation Classbook contain a photograph of the graduating class and a list of names, presumably members of this graduating class.  The noted members of this graduating class include the Veteran.  Additionally, the Veteran has submitted a photocopy of what he purports to be his Parachutist Badge.  

The evidence also includes multiple lay statements.  An April 2009 statement from his sister provides her account of visiting the Veteran in 1955, while he "was recovering from Surgery as a result of injuring his leg while performing a Parachute Jump."  In an August 2011 statement, the Veteran's former spouse indicates that she personally observed the Veteran post-service left knee symptomatology (i.e. swelling and limping) and that these symptoms were "an ongoing problem for him."  

Having carefully considered the claim, the Board finds that the evidence shows that the Veteran sustained a left knee injury during service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  In this case, the Board finds that the lay evidence, to include the Veteran's testimony and multiple statements, is credible, and is supported by the later diagnosis.  Id.

The Board finds competent, credible and highly probative the Veteran's history of sustaining an in-service left knee injury and of having chronic symptoms since separation because of his generally consistent account of symptomatology, to include at his August 2009 Decision Review Officer Hearing and his August 2011 Board hearing, and his account is by and large consistent with the post-service medical evidence.  See Davidson, 581 F.3d at 1316.  Moreover, the objective evidence associated with the claims folder tends to corroborate his account of left knee symptomatology.  Id.  Further, the evidence shows that he has been diagnosed as having status-post total left knee replacement.  Thus, the Board finds that service connection is warranted for status-post total left knee replacement.  Id.  


ORDER

Service connection for status-post total left knee replacement is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


